Citation Nr: 0027640	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-31 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the residuals of a 
left leg injury with fracture of the tibia, status post left 
knee replacement, currently evaluated as 30 percent 
disabling.   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that denied the veteran an increased evaluation for 
his service-connected residuals of a gunshot wound to the 
left leg with fracture of the tibia.  A notice of 
disagreement was received in August 1997.  A statement of the 
case was issued in September 1997.  A substantive appeal was 
received from the veteran in October 1997.  


FINDINGS OF FACT

1.  The veteran underwent left knee replacement surgery in 
October 1997.  

2.  The veteran's service-connected residuals of a left leg 
injury with fracture of the tibia, status post left knee 
replacement, consist of limitation of motion to, at worst, 
110 degrees flexion and 2 degrees extension with pain at the 
extremes; mild instability; a 2 centimeter left leg length 
discrepancy with some gait disturbance; and asymptomatic left 
knee scars.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of a left leg injury with fracture of the 
tibia, status post left knee replacement, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5055, 5256, 
5257, 5260, 5261 and 5262; 38 C.F.R. § 4.73, Diagnostic Code 
5312; and 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
residuals of a left leg injury with fracture of the tibia, 
status post left knee replacement is plausible and capable of 
substantiation, and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

For historical purposes, it is noted that in October 1945, 
the RO established service connection for an injury due to a 
gunshot wound to the left leg with compound fracture 
comminuted left tibia, proximal third and healed 
osteomyelitis, no doubt based on a review of the veteran's 
service medical records which indicated that he sustained a 
shrapnel wound to the left leg in August 1944 near Normandy, 
France, which resulted in a compound, complete, comminuted 
fracture of the upper third of the tibia and fibula.  This 
service-connected disability was then evaluated as 100 
percent disabling, reduced to 30 percent by the RO in 
September 1946, effective that same month.  

In April 1997, the veteran submitted a claim for an increased 
evaluation for this service-connected disability, and this 
claim was denied by the currently appealed July 1997 RO 
decision.  Relevant evidence associated with the file with 
respect to this disability includes reports of VA 
examinations and private medical records.  

In May 1997, Bernard Newman, M.D., saw the veteran, and noted 
that he had severe degenerative changes in the left knee on 
X-ray, crepitus, and pain in the knee when walking.  

The next day, the veteran presented for a VA examination, the 
report of which notes the veteran's history of sustaining a 
gunshot wound in service, and that he currently complained 
about the left knee.  Physical examination of the left knee 
revealed a normal gait pattern, a 3 centimeter (cm) shrapnel 
scar and horizontal shaped surgical scar (the veteran 
apparently underwent a osteotomy in 1987), and a 2 cm leg 
discrepancy with the left leg being shorter than the right.  
Range of motion of the left knee was full for extension, and 
lacked 10 degrees of flexion (he could flex the knee to 135 
degrees).  There was crepitus on left knee motion, but no 
ligamentous instability, no definite effusion, and no 
increase warmth.  Quadriceps strength and development was 
noted to be good.  There was slight varus angulation on the 
left tibia as compared to the right.    

X-rays taken in conjunction with the May 1997 examination 
revealed a healed fracture proximal diaphysis of the tibia on 
the left, osteoarthritis predominantly involving the medial 
tibiofemoral joint space of the knee, and metallic densities 
in the soft tissues posterior and lateral aspects on the 
left.  As a result of this examination, the veteran was 
diagnosed with posttraumatic arthritis of the left knee 
status post tibial fracture with subsequent osteotomy, with 
mild to moderate symptoms.  

In October 1997, Mark Hartzband, M.D, examined the veteran.  
The report of this examination reflects that the veteran 
presented with a chief complaint of knee pain beginning in 
1944.  He related that his ambulation time was limited to two 
to ten minutes, that he had a severe limp, and that pain woke 
him up at night.   

Physical examination of the knees revealed bilateral genu 
varus not passively correctable, range of motion from 2 to 
110 degrees with pain at the extremes, no instability, and 
that neurovascular examination was negative.  Dr. Hartzband 
noted that his review of radiographic studies revealed marked 
medial femoral tibial osteoarthritis bilateral with bone on 
bone.  The veteran was scheduled for a bilateral total knee 
arthroplasty, which had been previously discussed.  

In a November 1997 letter, Dr. Hartzband indicated that the 
veteran underwent a bilateral total knee replacement on 
October 31, 1997, and that he had a preoperative diagnosis of 
advanced femoral tibial osteoarthritis with bone on bone 
bilaterally.  Follow-up reports from Dr. Hartzband dated in 
November and December 1997 reflect that the veteran was doing 
well following the surgery, with excellent flexion (in 
December, range of motion was from 0 to 130 degrees) and good 
stability.  

In August 1998, the RO assigned a temporary total rating for 
the service-connected left knee disability, recharacterized 
as residuals of a left leg injury with fracture of the tibia, 
status post left knee replacement, effective October 31, 
1997, the starting date of a period of surgery and 
convalescence relating to the left knee surgery.  Thereafter, 
the 30 percent evaluation was assigned, effective January 1, 
1999 (see 38 C.F.R. § 4.71a, Diagnostic Code 5055). 

Another VA examination was accomplished in September 1999, 
the report of which notes the shrapnel injury in 1944 and the 
bilateral knee replacement surgery of October 1997.  It was 
noted that presently the veteran was using no orthotic or 
assistive devices, and that he uses Motrin occasionally for 
pain, with some relief.  The veteran related that he was able 
to walk three blocks and complained of slight daily bilateral 
knee achiness.  

Physical examination revealed that the veteran's gait was 
slightly slow and guarded, and that hamstring and quadriceps 
strength was 5/5 but with easy fatigability.  The left 
shrapnel and surgical scars were noted, and there was no 
redness or swelling of the knee.  On the left knee there was 
some mild instability on stress at 0 degrees extension and 30 
degrees flexion, and range of motion of the knee was from 0 
to 130 degrees.  Moderate medial joint line tenderness was 
noted, as was some bony deformity about the left lateral 
aspect of the knee.  As a result of this examination, the 
veteran was diagnosed with (relevant to this case) a history 
of a shrapnel injury, left knee and leg, with retained 
fragments, status post total knee replacement, mild 
instability of the knee, and gait disturbance.  

The veteran and his representative contend, in substance, 
that a higher evaluation is warranted for the veteran's 
service-connected residuals of a left leg injury with 
fracture of the tibia, status post left knee replacement, 
given the current severity of this disability.  It is noted 
that disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's service-connected residuals of a left leg 
injury with fracture of the tibia, status post left knee 
replacement are currently rated as 30 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 5055 (1999).  The current 
30 percent evaluation is the minimum rating for prosthetic 
replacement of the knee joint (as noted, the veteran 
underwent a left total knee replacement in October 1997).  A 
60 percent evaluation is provided under this Code when there 
are chronic residuals consisting of severely painful motion 
or weakness in the affected extremity.  Also, with 
intermediate degrees of residual weakness, pain or limitation 
of motion, this disability could be rated under Diagnostic 
Codes 5256, 5261, or 5262.  As alluded to above, a 100 
percent disability rating is warranted under this Code for 
one year following the implantation of the prosthesis (hence, 
the 100 percent evaluation assigned from October 31, 1997 to 
January 1, 1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999), a 10 
percent evaluation contemplates knee extension limited to 10 
degrees; a 30 percent evaluation under this code is warranted 
for limitation of knee extension to 20 degrees; a 40 percent 
evaluation is warranted for limitation of knee extension to 
30 degrees; and a 50 percent evaluation is warranted under 
this code for limitation of knee extension to 45 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999) is for 
application for disabilities resulting in ankylosis of the 
knee, and a 40 percent evaluation is warranted if the knee is 
ankylosed in flexion between 10 and 20 degrees.  Under 
Diagnostic Code 5262, a 40 percent evaluation is warranted 
for nonunion of the tibia and fibula, with loose motion, 
requiring a brace. 

The Board also points out that the left knee disability could 
be evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
(1999).  Under this code, a 10 percent evaluation is 
warranted for limitation of knee flexion to 45 degrees; a 20 
percent evaluation is warranted for limitation of knee 
flexion to 30 degrees; and a 30 percent evaluation under this 
code is warranted for limitation of knee flexion to 15 
degrees.

As well, the Board notes that this disability could be (and 
was previously) evaluated under 38 C.F.R. § 4.73, Diagnostic 
Code 5312 (1999).  A 30 percent evaluation, which 
contemplates a severe injury to the Group XII, muscles and is 
the highest rating available under this Code.

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals prior to March 1, 1999) has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1999) or 38 C.F.R. § 4.45 (1999).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Taking into account the medical evidence set out above, the 
Board finds that a disability evaluation higher than 30 
percent for the service-connected residuals of a left leg 
injury with fracture of the tibia, status post left knee 
replacement is not warranted.  Initially, the Board points 
out that this disability is appropriately rated under 
Diagnostic Code 5055, for a knee replacement; and as noted 
above, a 30 percent evaluation is the minimum rating for 
prosthetic replacement of the knee joint (as noted above, the 
veteran already has been compensated at the 100 percent level 
for more than the one-year period following his October 1997 
surgery).  

As also noted above, a 60 percent evaluation is provided 
under this Code when there are chronic residuals consisting 
of severely painful motion or weakness in the affected 
extremity.  As such, the dictates of DeLuca are necessarily 
taken into account in rating a disability under this Code.  
That said, while the medical evidence demonstrates that the 
veteran experiences left knee pain, including on motion, as 
well as weakness, the left knee disability alone is not 
manifested by severe painful motion or weakness, and as such, 
a 60 percent evaluation under Diagnostic Code 5055 is not 
warranted.  

Regarding Diagnostic Codes 5256 and 5262, the medical 
evidence does not demonstrate that the left knee is ankylosed 
in flexion, or that there is nonunion of the tibia and 
fibula, with loose motion and requiring a brace.  As such, an 
increased evaluation under either of these Codes, 
respectively, is not warranted.  

With respect to the "range of motion" Codes, it is pointed 
out that range of motion studies have revealed that, at 
worst, the left knee is limited to 110 degrees in flexion and 
2 degrees in extension, with pain at these extremes.  Such 
findings would warrant noncompensable ratings, even when 
considering the dictates of DeLuca, under Diagnostic Codes 
5260 or 5261.   

The Board also points out that as mild instability of the 
left knee has been recently objectively demonstrated (as 
noted in the September 1999 VA examination report), in 
certain circumstances a separate evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 could be for consideration, as 
left knee osteoarthritis has also been diagnosed, and the 
veteran exhibits some (albeit noncompensable) limitation of 
left knee motion.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  

However, separately rating the service-connected residuals of 
a left leg injury with fracture of the tibia, status post 
left knee replacement under Diagnostic Code 5003 and 
Diagnostic Code 5257 would result in a lower evaluation for 
the disability (or disabilities) than the 30 percent 
evaluation under Diagnostic Code 5505.  Specifically, at 
most, a separate 10 percent evaluation would be warranted 
under Diagnostic Code 5257 as instability of the knee is no 
more than slight, and no more than 10 percent would be 
warranted under Diagnostic Code 5003 (for osteoarthritis) 
because, as noted above, range of motion studies would 
warrant noncompensable ratings under the proper codes (but a 
10 percent evaluation would nevertheless be warranted as the 
knee is a major joint, osteoarthritis was diagnosed, and 
there was at least some limitation of motion-see 38 C.F.R. 
§§ 4.45, 4.71a, Diagnostic Code 5003).  Evaluating the 
residuals of a left leg injury with fracture of the tibia, 
status post left knee replacement under Diagnostic Codes 
5055, and 5257 and 5003, in the Board's judgment, would 
violate the rule against pyramiding, as would a separate 
evaluations under Diagnostic Code 5055 and 38 C.F.R. § 4.73, 
Diagnostic Code 5312 (1999).  See 38 C.F.R. § 4.14.  

Furthermore, while, conceivably, a separate evaluation could 
be assigned for the veteran's left knee scars (see Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14), here, there is no 
evidence that the veteran's scars are symptomatic, or that 
they result in any limitation of function (much less any such 
limitation of function that is separate and distinct from 
that already contemplated in the currently assigned 30 
percent evaluation).  Hence, there is no basis for assignment 
of a separate, compensable evaluation for left knee scars.  
See 38 C.F.R. § 4.118, Diagnostic Code 7803-7805.  

For all of the foregoing reasons, the Board concludes that 
there is no basis for assignment of a schedular rating in 
excess of 30 percent for the veteran's residuals of a left 
leg injury with fracture of the tibia, status post left knee 
replacement. 

Further, the Board finds, as apparently did the RO (as 
reflected by their citation to the applicable regulation in 
the statement of the case and supplemental statement of the 
case), that the evidence of record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (1999).  There is no showing that the veteran's 
residuals of a left leg injury with fracture of the tibia, 
status post left knee replacement alone have resulted in a 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Finally, symptoms of this 
service-connected disability are not otherwise shown to be so 
exceptional or unusual that the schedular criteria are 
inadequate to evaluate them.  In the absence of evidence of 
such factors, the Board finds that criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

On the basis of all the foregoing, the veteran's claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An evaluation in excess of 30 percent for service-connected 
residuals of a left leg injury with fracture of the tibia, 
status post left knee replacement, is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

